


EXHIBIT 10.6

SUBURBAN PROPANE PARTNERS, L.P.

2000 RESTRICTED UNIT PLAN

EFFECTIVE NOVEMBER 1, 2000

AMENDED AND RESTATED EFFECTIVE OCTOBER 17, 2006

FURTHER AMENDED ON JULY 31, 2007 AND ON OCTOBER 31, 2007

 

 

--------------------------------------------------------------------------------






SUBURBAN PROPANE PARTNERS, L.P.

2000 RESTRICTED UNIT PLAN

EFFECTIVE NOVEMBER 1, 2000

AMENDED AND RESTATED EFFECTIVE OCTOBER 17, 2006

FURTHER AMENDED ON JULY 31, 2007 AND ON OCTOBER 31, 2007

ARTICLE I

PURPOSE AND APPROVAL

The purpose of this Plan is to strengthen Suburban Propane Partners, L.P., a
Delaware limited partnership (the “Partnership”), by providing an incentive to
certain selected employees and Elected Supervisors of the Partnership and
affiliated entities, and thereby encouraging them to devote their abilities and
industry to the success of the Partnership’s business enterprise in such a
manner as to maximize the Partnership’s value. It is intended that this purpose
be achieved by extending to such individuals an added long-term incentive for
continued service to the Partnership, and for high levels of performance and
unusual efforts which enhance the Partnership’s value through the grant of
rights to receive Common Units (as hereinafter defined) of the Partnership.

ARTICLE II

DEFINITIONS

For the purposes of this Plan, unless otherwise specified in an agreement,
capitalized terms shall have the following meanings:

2.1 “Act” shall mean the Securities Act of 1933, as amended.

2.2 “Agreement” shall mean the written agreement between the Partnership and a
Grantee evidencing the grant of an Award and setting forth the terms and
conditions thereof.

2.3 “Award” shall mean a grant of restricted Common Units pursuant to the terms
of this Plan.

2.4 “Beneficial Ownership” shall mean as that term is used within the meaning of
Rule 13d-3 promulgated under the Exchange Act.

2.5 “Board” shall mean the Board of Supervisors of the Partnership.

2.6 “Cause” shall mean, unless otherwise provided in an Agreement, (a) the
Grantee’s gross negligence or willful misconduct in the performance of his
duties, (b) the Grantee’s willful or grossly negligent failure to perform his
duties, (c) the breach by the Grantee of any written covenants to Suburban
Propane, L.P. or any of the Partnership’s other affiliates, (d) dishonest,
fraudulent or unlawful behavior by the Grantee (whether or not in conjunction
with employment) or the Grantee being subject to a judgment, order or decree (by
consent or otherwise) by any governmental or regulatory authority which
restricts his ability to engage in the business conducted by Suburban Propane,
L.P., the Partnership, or any of their affiliates, or (e) willful or reckless
breach by the Grantee of any policy adopted by Suburban Propane, L.P., the
Partnership, or any of their affiliates,

 

 

1

 

--------------------------------------------------------------------------------






concerning conflicts of interest, standards of business conduct or fair
employment practices or procedures with respect to compliance with applicable
law.

2.7 “Change in Capitalization” shall mean any increase or reduction in the
number of Common Units, or any change (including, but not limited to, a change
in value) in the Common Units, or exchange of Common Units for a different
number of kind of units or other securities of the Partnership, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or other convertible
securities, unit distribution, unit split or reverse unit split, cash dividend,
property dividend, combination or exchange of units, repurchase of units, change
in corporate structure or otherwise.

2.8 “Change of Control” shall mean the occurrence of

(a) the date on which any “Person,” or “More than One Person Acting as a Group,”
acquires or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or “More than One Person Acting as a
Group.” (other than an acquisition directly by the Partnership, Suburban Energy
Service Group LLC or any of their affiliates) Common Units or voting equity
interests of the Partnership (“Voting Securities”) immediately after which such
Person or More than One Person Acting as a Group has Beneficial Ownership of
more than thirty percent (30%) of the combined voting power of the Partnership’s
then outstanding Common Units; provided, however, that in determining whether a
Change of Control has occurred, Common Units which are acquired in a
“Non-Control Acquisition” shall not constitute an acquisition which would cause
a Change of Control. A “Non-Control Acquisition” shall mean an acquisition by
(x) an employee benefit plan (or a trust forming a part there) maintained by (A)
the Partnership or Suburban Propane, L.P. or (B) any corporation, partnership or
other Person of which a majority of its voting power or its voting equity
securities or equity interest is owned, directly or indirectly, by the
Partnership, (y) the Partnership or its Subsidiaries, or (z) any Person or More
than One Person Acting as a Group in connection with a “Non-Control
Transaction”; or

(b) approval by the partners of the Partnership, of (x) a merger, consolidation
or reorganization involving the Partnership, unless (A) the holders of the
Common Units immediately before such merger, consolidation or reorganization
own, directly or indirectly immediately following such merger, consolidation or
reorganization, at least fifty percent (50%) of the combined voting power of the
outstanding Common Units of the entity resulting from such merger, consolidation
or reorganization (the “Surviving Entity”) in substantially the same proportion
as their ownership of the Common Units immediately before such merger,
consolidation or reorganization, and (B) no person or entity (other than the
Partnership, any Subsidiary, any employee benefit plan (or any trust forming a
part thereof) maintained by the Partnership, any Subsidiary, the Surviving
Entity, or any Person who, immediately prior to such merger, consolidation or
reorganization, had Beneficial Ownership of more than twenty five percent (25%)
of then outstanding Common Units), has Beneficial Ownership of more than twenty
five percent (25%) of the combined voting power of the Surviving Entity’s then
outstanding voting securities; (y) a complete liquidation or dissolution of the
Partnership; or (z) the sale or other disposition of forty percent (40%) of the
total gross fair market value of all the assets of the Partnership to any Person
or More than One Person Acting as a Group (other than a transfer to a
Subsidiary). For this purpose, gross fair market value means the value of the
assets of the Partnership, or the value of the assets being disposed of,
determined without regard to any liability associated with such assets. A
transaction described in clause (A) or (B) of subsection (x) hereof shall be
referred to as a “Non-Control Transaction.”

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted

 

 

2

 

--------------------------------------------------------------------------------






amount of the outstanding Voting Securities as a result of the acquisition of
Voting Securities by the Partnership which, by reducing the number of Voting
Securities outstanding, increases the proportional number of Common Units
Beneficially Owned by the Subject Person, provided that if a Change of Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Partnership, the Subject Person becomes
the Beneficial Owner of any additional Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change of Control shall occur.

2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.10 “Committee” shall mean the Compensation Committee of the Board.

2.11 “Common Units” shall mean the common units representing limited partnership
interest of the Partnership.

2.12 “Cure Period” shall mean the thirty-day period, following notification by a
Grantee that a Good Reason event has occurred, during which the Partnership has
the option of rectifying the Good Reason event.

2.13 “Disability” shall have the same meaning that such term (or similar term)
has under the Partnership’s long-term disability plan, or as otherwise
determined by the Committee.

2.14 “Effective Date” shall mean November 1, 2000.

2.15 “Elected Supervisor” shall mean those members of the Board elected by a
vote of holders of Common Units.

2.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.17 “Fair Market Value” per unit on any date shall mean the average of the high
and low sale prices of the Common Units on such date on the principal national
securities exchange on which such Common Units are listed or admitted to
trading, or if such Common Units are not so listed or admitted to trading, the
arithmetic mean of the per Common Unit closing bid price and per Common Unit
closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System or such other market on which such
prices are regularly quoted, or, if there have been no published bid or asked
quotations with respect to Common Units on such date, the Fair Market Value
shall be the value established by the Board in good faith.

2.18 “Good Reason” shall mean, unless otherwise provided in an Agreement, in the
case of an employee of Suburban Propane, L.P. or any of the Partnership’s other
affiliates, (a) any failure by Suburban Propane, L.P. or any of the
Partnership’s other affiliates to comply in any material respect with the
compensation provisions of a written employment agreement between the Grantee
and Suburban Propane, L.P. or any of the Partnership’s other affiliates, (b) a
material adverse change in the Grantee’s title without his consent, or (c) the
assignment to the Grantee, without his consent, of duties and responsibilities
materially inconsistent with his level of responsibility.

2.19 “Grantee” shall mean a person to whom an Award has been granted under the
Plan.

 

 

3

 

--------------------------------------------------------------------------------






2.20 “More than one Person Acting as a Group” has the same meaning as set forth
in Treasury Regulation 1.409A-3(i)(5)(v)(B).

2.21 “Partnership” shall mean Suburban Propane Partners, L.P., a Delaware
limited partnership, and its successors.

2.22 “Person” has the meaning used for purposes of Section 13(d) or 14(d) of the
Exchange Act.

2.23 “Plan” shall mean the Suburban Propane Partners, L.P. 2000 Restricted Unit
Plan.

2.24 “Retirement” shall mean voluntary termination of employment (or, if the
Grantee is a non-employee Supervisor of the Partnership, voluntary termination
of service as such a Supervisor) by a Grantee who has attained age 55 and who
has completed 10 years of “eligible service” to the Partnership or its
predecessors, in connection with a bona fide intent by the Grantee to no longer
seek full time employment in the industries in which the Partnership then
participates. Retirement shall not include voluntary termination of employment
by a Grantee in response to, or anticipation of, a termination of employment for
Cause by the Partnership or one of its affiliates. The term “eligible service”
(a) for Grantees who are employees of the Partnership or one of its affiliates,
shall have the same meaning as the term is used in the Pension Plan for Eligible
Employees of Suburban Propane L.P. and Subsidiaries, and (b) for non-employee
Supervisors of the Partnership, shall mean service on the Board.

2.25 “Subsidiary” means any corporation, partnership, or other Person of which a
majority of its voting power or its voting equity securities or equity interest
is owned, directly or indirectly, by the Partnership.

2.26 “Recoupment Effective Date” means July 31, 2007.

ARTICLE III

ADMINISTRATION OF THE PLAN

3.1 The Plan shall be administered by the Committee, which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. The
Committee shall keep minutes of its meetings. A quorum shall consist of not less
than two members of the Committee and a majority of a quorum may authorize any
action. Any decision or determination reduced to writing and signed by a
majority of all of the members of the Committee shall be as fully effective as
if made by a majority vote at a meeting duly called and held. Notwithstanding
anything else herein to the contrary, the Committee may delegate to any
individual or committee of individuals the responsibility to carry out any of
its rights and duties with respect to the Plan. No member of the Committee or
any individual to whom it has delegated any of its rights and duties shall be
liable for any action, failure to act, determination or interpretation made in
good faith with respect to this Plan or any transaction hereunder, except for
liability arising from his or her own willful misfeasance, gross negligence or
reckless disregard of his or her duties. The Partnership hereby agrees to
indemnify each member of the Committee and its delegates for all costs and
expenses and, to the extent permitted by applicable law, any liability incurred
in connection with defending against, responding to, negotiating for the
settlement of or otherwise dealing with any claim, cause of action or dispute of
any kind arising in connection with any actions in administering this Plan or in
authorizing or denying authorization for any transaction hereunder.

3.2 Each member of the Committee shall be (i) a “disinterested person” within
the meaning of Rule 16b-3 under the Exchange Act and (ii) an “independent
director” within the meaning of the listing standards of the New York Stock
Exchange.

 

 

4

 

--------------------------------------------------------------------------------






3.3 Subject to the express terms and conditions set forth herein, the Committee
shall have the power, consistent with Rule 16b-3 under the Exchange Act, from
time to time to:

(a) select those employees and members of the Board to whom Awards shall be
granted and to determine the terms and conditions (which need not be identical)
of each such Award;

(b) make any amendment or modification to any Agreement consistent with the
terms of the Plan;

(c) construe and interpret the Plan and the Awards, and establish, amend and
revoke rules and regulations for the administration of the Plan, including, but
not limited to, correcting any defect or supplying any omission, or reconciling
any inconsistency in the Plan or in any Agreement or between the Plan and any
Agreement, in the manner and to the extent it shall deem necessary or advisable
so that the Plan complies with applicable law, including Rule 16b-3 under the
Exchange Act to the extent applicable, and otherwise to make the Plan fully
effective. All decisions and determinations by the Committee or its delegates in
the exercise of this power shall be final, binding and conclusive upon the
Partnership, its subsidiaries, the Grantees and all other persons having any
interest therein;

(d) exercise its discretion with respect to the powers and rights granted to it
as set forth in the Plan; and

(e) generally, exercise such powers and perform such acts as it deems necessary
or advisable to promote the best interests of the Partnership with respect to
the Plan.

3.4 Subject to adjustment as provided in Article 7, the total number of Common
Units that may be made subject to Awards granted under the Plan shall be
717,805, consisting of 230,000 of which are newly authorized as of the date
hereof (subject to the unitholder approval requirements set forth in Section
9.6), and 487,805 which were previously authorized as of the Effective Date. The
Partnership shall reserve for purposes of the Plan, out of its authorized but
unissued units, such newly authorized amount of Common Units.

3.5 Notwithstanding anything inconsistent contained in this Plan, the number of
Common Units subject to, or which may become subject to, Awards at any time
under the Plan shall be reduced to such lesser amount as may be required
pursuant to the methods of calculation necessary so that the exemptions provided
pursuant to Rule 16b-3 under the Exchange Act will continue to be available for
transactions involving all current and future Awards. In addition, during the
period that any Awards remain outstanding under the Plan, the Committee may make
good faith adjustments with respect to the number of Common Units attributable
to such Awards for purposes of calculating the maximum number of Common Units
subject to the granting of future Awards under the Plan, provided that following
such adjustments the exemptions provided pursuant to Rule 16b-3 under the
Exchange Act will continue to be available for transactions involving all
current and future Awards.

ARTICLE IV

COMMON UNIT GRANTS

4.1 Time Vesting Grants. From time to time, the Committee may grant restricted
Common Units to Grantees, in such amounts as it deems prudent and proper. Such
rights shall be granted, and the Common Units underlying such rights shall be
issued, in consideration of the performance of services and for no other
consideration.

 

 

5

 

--------------------------------------------------------------------------------






4.2 Forfeiture. A Grantee’s rights with respect to the restricted Common Units
shall remain forfeitable at all times prior to the date on which the
restrictions thereon shall have lapsed in accordance with the terms of the Plan
and the Award.

4.3 Vesting Schedule. The restricted Common Unit grants made pursuant to Section
4.1 shall vest and become non-forfeitable, unless otherwise determined by the
Committee (at the time of Award or otherwise), and the restrictions thereon
shall lapse, at a rate of 25% on the third anniversary of the date of the
applicable Award, a second 25% on the fourth anniversary, and a final 50% on the
fifth anniversary of the date of the applicable Award, provided that the Grantee
is employed on such date.

4.4 Other Grants. Notwithstanding anything else herein to the contrary, the
Committee may grant Common Units on such terms and conditions as it determines
in its sole discretion, the terms and conditions of which shall be set forth in
the applicable Award.

ARTICLE V

OTHER PROVISIONS APPLICABLE TO VESTING

5.1 Change of Control. Notwithstanding anything in this Plan to the contrary,
upon a Change of Control, all restrictions on Common Units shall lapse
immediately (unless otherwise set forth in the terms of the applicable Award)
and all such restricted Common Units shall become fully vested and
non-forfeitable.

5.2 Forfeiture. Unless otherwise provided in an Award, any and all restricted
Common Units in respect of which the restrictions have not previously lapsed
shall be forfeited (and automatically transferred to and reacquired by the
Partnership at no cost to the Partnership and neither the Grantee nor any
successors, heirs, assigns, or personal representatives of such Grantee shall
thereafter have any further right or interest therein) upon the termination of
the Grantee’s employment for any reason; provided, however, that in the event
that a Grantee’s employment by the Partnership or one of its affiliates was
terminated without Cause or by the Grantee for Good Reason, in either case,
within six months prior to a Change of Control, no forfeiture of Common Units
shall be treated as occurring by reason of such termination and the Common Units
shall vest accordingly. As a condition precedent for such vesting to occur when
the Grantee terminated employment for Good Reason within six months prior to a
Change of Control, the Grantee must have both (a) notified the Partnership’s
Vice President of Human Resources (or if there be no such person, the then
highest ranking member of the Partnership’s Human Resources Department) of the
Good Reason event by certified mail or overnight courier within ninety days
following the date of such event. and (b) allowed a Cure Period following the
date of such notice.

5.3 Disability. Notwithstanding the provisions of Section 5.2, unless otherwise
provided in an Agreement, if a Grantee’s employment terminates as a result of
Disability, the restricted Common Units held by such Grantee for one year on the
date of termination shall immediately vest and shall be distributed as soon as
practical following the Grantee’s date of Disability but no later than the date
two and one half months following the calendar year in which such Disability
date occurred.

5.4 Retirement. Notwithstanding the provisions of Section 5.2, unless otherwise
provided in an Agreement, if a Grantee’s employment terminates as a result of
Retirement, the restricted Common Units held by such Grantee which were awarded
to Grantee more than six (6) months prior to the effective date of such
Retirement shall vest six months after the effective date of such retirement and
shall be distributed as soon as practical following the vesting date but no
later than the date two and one half months following the calendar year in which
such Retirement date occurred.

 

 

6

 

--------------------------------------------------------------------------------






5.5 Recycling of Forfeited Shares. Subject to the restrictions set forth in Rule
16b-3 of the Exchange Act, any Common Units forfeited hereunder may be, after
six months, the subject of an Award pursuant to this Plan.

5.6 409A Compliance. In the event that any Common Units become vested solely on
account of (i) a Grantee’s employment by the Partnership or one of its
affiliates is terminated without Cause or by the Grantee for Good Reason, in
either case, within six months prior to a Change of Control as set forth in
Section 5.2, above; (ii) the Grantee’s service is terminated due to Disability
as set forth in Section 5.3 above; or (iii) the Grantee’s service is terminated
due to Retirement as set forth in Section 5.4 above and the Grantee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code, then
the distribution of any Award under the Plan that is treated as deferred
compensation under Section 409A of the Code shall be delayed until the date that
is six months after the date of separation from service.

5.7 Recoupment Policy. Notwithstanding anything in this Plan to the contrary,
awards of Common Units granted under the Plan on or after the Recoupment
Effective Date shall be deemed “Incentive Compensation” covered by the terms of
the Partnership’s Incentive Compensation Recoupment Policy (the “Policy”)
adopted by the Board on April 25, 2007, which is incorporated herein by
reference. In accordance with the Policy, in the event of a significant
restatement of the Partnership’s published financial results and the Committee
determines that fraud or intentional misconduct by a Grantee was a contributing
factor to such restatement, then, in addition to other disciplinary action, the
Committee may require cancellation of any unvested restricted Common Units
granted under the Plan to that Grantee after the Recoupment Effective Date. This
Section 5.7 shall be interpreted and administered in accordance with the Policy
as in effect from time to time. In the case of any inconsistency between the
Policy and this Section 5.7, the Policy shall control.

ARTICLE VI

DELIVERY OF UNITS, ETC.

6.1 Delivery of Common Units. Subject to Section 16, upon the vesting of Common
Units, the Partnership shall deliver to the Grantee a certificate representing
such number of Common Units as are subject to such rights, to the extent of such
vesting, free of all restrictions hereunder within 45 days of the date of
vesting.

6.2 Transferability. Until such time as restricted Common Units have vested and
become non-forfeitable and certificates representing Common Units in respect
thereof have been issued, a Grantee shall not be entitled to transfer such
Common Units.

6.3 Rights of Grantees. Until such time as restricted Common Units have vested
and become non-forfeitable and certificates representing Common Units in respect
thereof have been issued, a Grantee shall not be entitled to exercise any rights
of a unitholder with respect thereto, including the right to vote such units and
the right to receive allocations or distributions thereon.

ARTICLE VII

ADJUSTMENT UPON CHANGES IN CAPITALIZATION

7.1 In the event of a Change in Capitalization, the Committee shall conclusively
determine the appropriate adjustments, if any, to (i) the maximum number and
class of Common Units or other units or securities with respect to which Awards
may be granted under the Plan, (ii) the number of Common Units or other units or
securities which are subject to outstanding Awards granted under the Plan, and
the purchase price thereof, if applicable.

 

 

7

 

--------------------------------------------------------------------------------






7.2 If, by reason of a Change in Capitalization, a Grantee of an Award shall be
entitled to new, additional or different rights to acquire units or other
securities, such new, additional or different rights or securities shall
thereupon be subject to all of the conditions, restrictions and performance
criteria which were applicable to the units subject to the Award prior to such
Change in Capitalization.

ARTICLE VIII

TERMINATION AND AMENDMENT OF THE PLAN

The Plan shall terminate on the day preceding the tenth anniversary of the
Effective Date and no Award may be granted thereafter. The Board may sooner
terminate the Plan and the Board may at any time and from time to time amend,
terminate, modify or suspend the Plan or any Agreement provided, however, that
no such amendment, modification, suspension or termination shall impair or
adversely affect any Awards theretofore granted under the Plan, except with the
consent of the Grantee, nor shall any amendment, modification, suspension or
termination deprive any Grantee of any Common Units which he or she may have
acquired through or as a result of the Plan. To the extent necessary under
Section 16(b) of the Exchange Act and the rules and regulations promulgated
thereunder or other applicable law, no amendment shall be effective unless
approved by the unitholders of the Partnership in accordance with applicable law
and regulations.

ARTICLE IX

MISCELLANEOUS

9.1 Non-Exclusivity of the Plan. The adoption of the Plan by the Board shall not
be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the Board
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of options to acquire the Common Units, and
such arrangements may be either applicable generally or only in specific cases.

9.2 Limitation of Liability. As illustrative of the limitations of liability of
the Partnership, but not intended to be exhaustive thereof, nothing in the Plan
shall be construed to:

(a) give any person any right to be granted an Award other than at the sole
discretion of the Committee;

(b) give any person any rights whatsoever with respect to the Common Units
except as specifically provided in the Plan or an Agreement;

(c) limit in any way the right of the Partnership or any of its affiliates to
terminate the employment of any person at any time; or

(d) be evidence of any agreement or understanding, express or implied, that the
Partnership will employ any person at any particular rate of compensation or for
any particular period of time.

9.3 Regulations and Other Approvals; Governing Law. Except as to matters of
federal law, this Plan and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of New Jersey
without giving effect to conflicts of law principles.

Notwithstanding any other provisions of this Plan, the obligation of the
Partnership to deliver the Common Units in respect thereof under the Plan shall,
in each case, be subject to all applicable

 

 

8

 

--------------------------------------------------------------------------------






laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

(a) Except as provided in Article VIII hereof, the Board may make such changes
to the Plan or an Agreement as may be necessary or appropriate to comply with
the rules and regulations of any government authority.

(b) Each Award is subject to the requirement that, if at any time the Committee
determines, in its sole and absolute discretion, that the listing, registration
or qualification of the Common Units issuable pursuant to the Plan is required
by any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award of the issuance of
the Common Units, no Awards shall be granted and no Common Units shall be
issued, in whole or in part, unless such listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Committee.

(c) Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event that the disposition of the Common Units or any other
securities acquired pursuant to the Plan is not covered by a then current
registration statement under the Act or is not otherwise exempt from such
registration, such Common Units shall be restricted against transfer to the
extent required by the Act and Rule 144 or other regulations thereunder. The
Committee may require any person receiving Common Units pursuant to an award
granted under the Plan, as a condition precedent to receipt of such Common
Units, to represent and warrant to the Partnership in writing that the Common
Units acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under said Act or pursuant to an exemption
applicable under the Act or the rules and regulations promulgated thereunder.
The certificates evidencing any of such Common Units shall be appropriately
legended to reflect their status as restricted securities as aforesaid.

9.4 Withholding of Taxes. At such times as a Grantee recognizes taxable income
in connection with the rights to acquire Common Units granted hereunder (a
“Taxable Event”), the Grantee shall pay to the Partnership an amount equal to
the federal, state and local income taxes and other amounts as may be required
by law to be withheld by the Partnership in connection with the Taxable Event
(the “Withholding Taxes”) prior to the issuance of such units. The Partnership
shall have the right to deduct from any payment of cash to a Grantee an amount
equal to the Withholding Taxes in satisfaction of the obligation to pay
Withholding Taxes. In satisfaction of the obligation to pay Withholding Taxes to
the Partnership, the Grantee may make a written election (the “Tax Election”),
which may be accepted or rejected in the discretion of the Committee, to have
withheld a portion of the Common Units then issuable to him or her having an
aggregate Fair Market Value, on the date preceding the date of such issuance,
equal to the Withholding Taxes, provided that in respect of a Grantee who may be
subject to liability under Section 16(b) of the Exchange Act, such withholding
is done in accordance with any applicable Rule under section 16(b) of the
Exchange Act.

9.5 Interpretation. The Plan is intended to comply with Rule 16b-3 promulgated
under the Exchange Act, and the Committee shall interpret and administer the
provisions of the Plan or any Agreement in a manner consistent therewith. Any
provisions inconsistent with such rule shall be inoperative and shall not affect
the validity of the Plan.

9.6 Effective Date. The effective date of the Plan shall be the Effective Date.
The effectiveness of the Plan is subject to approval of the Plan prior to the
Effective Date by the partners of the Partnership. The effective date of the
amendments to the Plan as set forth in this Amended and Restated Plan shall be
as of the date such amendment is approved by the unitholders of

 

 

9

 

--------------------------------------------------------------------------------






the Partnership to the extent necessary under Section 16(b) of the Exchange Act
and the rules and regulations promulgated thereunder and as required under the
listing standards of the New York Stock Exchange or any other applicable law.

 

 

10

 

--------------------------------------------------------------------------------